Exhibit 10.3

 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”), is made and entered into as of
August 1, 2014, by and between DEMAND MEDIA, INC., a Delaware corporation
(“Demand Media”), and RIGHTSIDE GROUP, LTD., a Delaware corporation
(“Rightside”).  All capitalized terms not otherwise defined shall have the
meanings set forth in Article I.

 

RECITALS

 

WHEREAS, Demand Media and certain of its subsidiaries have joined in filing
consolidated federal Income Tax Returns and certain consolidated, combined or
unitary state or local Income Tax Returns;

 

WHEREAS, Demand Media and Rightside have entered into that certain Separation
and Distribution Agreement, dated as of the date hereof (the “Separation
Agreement”), pursuant to which, among other things, Demand Media will contribute
or will have contributed to Rightside the stock of certain subsidiaries and
assets and liabilities associated with the Rightside Business and Demand Media
will distribute all of the outstanding common stock of Rightside to Demand
Media’s stockholders in a transaction intended to qualify for tax-free treatment
under Sections 368(a)(1)(D) and 355 of the Code (collectively, the “Spin-off
Transactions”);

 

WHEREAS, pursuant to the Spin-off Transactions, Rightside and its subsidiaries
will leave the Pre-Spin Group; and

 

WHEREAS, the parties hereto, on behalf of themselves and their Affiliates, wish
to provide for (i) the allocation of, and indemnification against, certain
liabilities for Taxes, (ii) the preparation and filing of Tax Returns and the
payment of Taxes with respect thereto and (iii) certain related matters.

 

NOW THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth below, the parties agree as follows:

 

ARTICLE I.

DEFINITIONS

 

When used herein the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any entity (the “given entity”), each entity
that directly or indirectly, through one or more intermediaries is controlled by
the given entity.  For purposes of this definition, “control” means, with
respect to any entity, (a) the possession, directly or indirectly, of 50% or
more of the voting power or value of outstanding equity interests of such entity
or (b) the power to direct or cause the direction of management and policies of
such entity, whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise.  Unless otherwise indicated, the
term Affiliate shall refer to Affiliates of a party as determined after the
Spin-off Transactions.

 

--------------------------------------------------------------------------------


 

“Affiliated Group” means, with respect to a Tax Period, (a) an affiliated group
of corporations within the meaning of Section 1504(a) of the Code or, for
purposes of any state or local Tax matters, any consolidated, combined, unitary
or similar group of corporations within the meaning of any similar provisions of
Tax law for the jurisdiction in question, and (b) for purposes of any federal,
state or local Income Tax matters, any entity owned by a corporation described
in clause (a) that is disregarded as separate from its owner for such purposes.

 

“Audit” means any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding or appeal of such a proceeding relating to Taxes, whether
judicial or administrative.

 

“Business” means (a) with respect to Demand Media and the Demand Media Group,
the Demand Media Business and (b) with respect to Rightside and the Rightside
Group, the Rightside Business.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

“Current Allocation Methodology” means the allocation methodology that is set
forth in Exhibit A, as applied to Section 2.3(a) Tax Returns.

 

“Demand Media” has the meaning set forth in the preamble to this Agreement.

 

“Demand Media Business” has the meaning set forth in the Separation Agreement.

 

“Demand Media Group” means Demand Media and its Affiliates, excluding any entity
that would be a member of the Rightside Group.

 

“Demand Media Affiliated Group” means, for any applicable Tax Period, Demand
Media and each entity that is a member of an Affiliated Group for such Tax
Period (or portion thereof) with respect to which Demand Media would be the
common parent. For the avoidance of doubt, the Demand Media Affiliated Group
shall include, for the portion of the Straddle Period that ends on the
Distribution Date, Rightside and other entities that will be members of the
Rightside Affiliated Group beginning on the day immediately after the
Distribution Date.

 

“Demand Media Member” means any entity that would be a member of the Demand
Media Group.

 

“Distribution” has the meaning set forth in the Separation Agreement.

 

“Distribution Date” has the meaning set forth in the Separation Agreement.

 

“Final Determination” means (i) a decision, judgment, decree, or other order by
a court of competent jurisdiction, which has become final and unappealable;
(ii) a closing agreement or accepted offer in compromise under Sections 7121 or
7122 of the Code, or comparable agreements under the laws of other
jurisdictions; (iii) any other final settlement with the IRS or other Taxing
Authority (including the execution of IRS Form 870-AD, or a comparable form
under

 

2

--------------------------------------------------------------------------------


 

the laws of other jurisdictions, but excluding any such form that reserves
(whether by its terms or by operation of law) the right of the taxpayer to file
a claim for refund or the right of the Taxing Authority to assert a further
deficiency); (iv) the expiration of an applicable statute of limitations; or
(v) the allowance of a refund or credit, but only after the expiration of all
periods during which such refund or credit may be recovered (including by way of
offset).

 

“Income Tax” means any and all Taxes based upon or measured by net income
(regardless of whether denominated as an “income tax,” a “franchise tax” or
otherwise).

 

“Income Tax Return” means a Tax Return relating to an Income Tax.

 

“IRS” means the Internal Revenue Service or any successor thereto.

 

“IRS Ruling” means the letter ruling issued by the IRS on January 31, 2014, in
response to the Ruling Request.

 

“Latham Opinion” means the opinion of Latham & Watkins LLP with respect to
certain matters relating to qualification of the Spin-off Transactions under
Sections 368(a)(1)(D) and 355 of the Code.

 

“Opinion Representation Letters” means the representation letters executed by
officers of Demand Media and Rightside and delivered in connection with the
Latham Opinion.

 

“Overdue Rate” means a variable rate of interest per annum equal to the Federal
short-term rate as established from time to time pursuant to Section 1274(d) of
the Code.

 

“Post-Distribution Tax Period” means a Tax Period that begins after the
Distribution Date.

 

“Pre-Distribution Tax Period” means a Tax Period that ends on or before the
Distribution Date.

 

“Pre-Spin Group” means Demand Media and its Affiliates before the Spin-off
Transactions.

 

“Pre-Spin Member” means any entity that was a member of the Pre-Spin Group.

 

“Representative” means, with respect to any person or entity, any of such
person’s or entity’s directors, officers, employees, agents, consultants,
accountants, attorneys and other advisors.

 

“Responsible Party” means the party responsible for the preparation and filing
of a Tax Return pursuant to Section 2.1.

 

“Rightside” has the meaning set forth in the preamble to this Agreement.

 

“Rightside Business” has the meaning set forth in the Separation Agreement.

 

3

--------------------------------------------------------------------------------


 

“Rightside Group” means Rightside and its Affiliates after the Spin-off
Transactions.

 

“Rightside Affiliated Group” means Rightside and each entity that would be a
member of an Affiliated Group with respect to which Rightside would be the
common parent for any Post-Distribution Tax Period.  For purposes of this
Agreement, the Rightside Affiliated Group shall exist from and after the
beginning of the day immediately after the Distribution Date.

 

“Rightside Member” means any entity that would be a member of the Rightside
Group.

 

“Ruling Request” means the private letter ruling request filed by Demand Media
with the IRS on August 9, 2013, as supplemented and amended from time to time,
with respect to certain federal Income Tax matters relating to the Spin-off
Transactions and other related matters.

 

“Section 2.3(a) Tax Return” has the meaning set forth in Section 2.3(a).

 

“Section 355(e) Tax” shall mean any Taxes imposed on the Pre-Spin Group
resulting from a Final Determination that Section 355(e) of the Code is
applicable to the Spin-off Transactions because the Spin-off Transactions were
part of a plan or series of related transactions pursuant to which one or more
persons acquired directly or indirectly stock of Demand Media or Rightside
representing a “50-percent or greater interest” within the meaning of
Section 355(e) of the Code.

 

“Separate Affiliated Group” means, with respect to any corporation, such
corporation’s separate affiliated group as defined by Section 355(b)(3) of the
Code and the Treasury Regulations promulgated thereunder.

 

“Separation Agreement” has the meaning set forth in the Recitals.

 

“Spin-off Transactions” has the meaning set forth in the Recitals.

 

“Straddle Period” means a Tax Period that begins on or before and ends after the
Distribution Date.

 

“Tax” means any federal, state, foreign or local income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty or addition thereto.

 

“Tax Asset” means any Tax Item that has accrued for Tax purposes, but has not
been used during a Tax Period, and that could reduce a Tax in another Tax
Period, including, but not limited to, a net operating loss, net capital loss,
investment tax credit, foreign tax credit, charitable deduction, credit related
to alternative minimum tax and any other Tax credit.

 

4

--------------------------------------------------------------------------------


 

“Taxing Authority” means the IRS or any other governmental authority responsible
for the administration of any Tax.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other attribute or item (including the adjusted basis of property)
that may have the effect of increasing or decreasing any Tax.

 

“Tax Period” means any period prescribed by law or any Taxing Authority for
which a Tax Return is required to be filed or a Tax is required to be paid.

 

“Tax Practices” means the policies, procedures and practices customarily and
consistently employed by the Pre-Spin Group in the preparation and filing of,
and positions taken on, any Tax Returns of the Demand Media Affiliated Group or
any Pre-Spin Member (or group thereof) for any Pre-Distribution Tax Period.

 

“Tax Refund” means any refund of Taxes, whether by payment, credit, offset,
reduction in Tax or otherwise, plus any interest or other amounts received or
payable with respect to such refund.

 

“Tax Return” means any return (including any information return), report,
statement, declaration, notice, form, election, estimated Tax filing, claim for
refund or other filing (including any amendments thereof and attachments
thereto) required to be filed with or submitted to any Taxing Authority with
respect any Tax.

 

“Tax Treatment” has the meaning set forth in Section 3.3(a).

 

“Treasury Regulations” means the income tax regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

ARTICLE II.

FILING OF TAX RETURNS AND PAYMENT OF TAXES

 

Section 2.1            Preparation and Filing of Tax Returns.

 

(a)                                 Subject to Section 2.3, Demand Media shall
prepare (or caused to be prepared) and timely file (taking into account
applicable extensions):

 

(i)                                     all Tax Returns of the Demand Media
Affiliated Group or any Pre-Spin Member (or group thereof) for any
Pre-Distribution Tax Period other than Tax Returns described in
Section 2.1(b)(i);

 

(ii)                                  all Tax Returns of the Demand Media
Affiliated Group or any Pre-Spin Member (or group thereof) for any Straddle
Period other than Tax Returns described in Section 2.1(b)(ii); and

 

(iii)                               all Tax Returns of the Demand Media
Affiliated Group or any Demand

 

5

--------------------------------------------------------------------------------


 

Media Member (or group thereof) for all Post-Distribution Tax Periods.

 

(b)                                 Subject to Section 2.3, Rightside shall
prepare (or caused to be prepared) and timely file (taking into account
applicable extensions):

 

(i)                                     all Tax Returns for any Pre-Distribution
Tax Period that are filed after the Distribution Date that relate solely to the
Rightside Group or any Rightside Member (or group thereof);

 

(ii)                                  all Tax Returns for any Straddle Period
that relate solely to the Rightside Group or any Rightside Member (or group
thereof); and

 

(iii)                               all Tax Returns of the Rightside Affiliated
Group or any Rightside Member (or group thereof) for all Post-Distribution Tax
Periods.

 

Section 2.2            Provision of Filing Information.  Each party shall
cooperate with the Responsible Party in the preparation and filing of all Tax
Returns relating to Pre-Distribution Tax Periods and Straddle Periods, including
by providing the Responsible Party with (a) all necessary filing information in
a manner consistent with past Tax Practices, (b) all other information
reasonably requested in connection with the preparation of such Tax Returns,
including permission to copy any applicable documents, and (c) such other
assistance reasonably necessary or requested for the filing of such Tax Returns.

 

Section 2.3            Advance Review of Tax Returns.

 

(a)                                 At least fifteen (15) business days, or such
other reasonable time as mutually agreed to by both parties, prior to the filing
of any Tax Return pursuant to Section 2.1(a)(i) or Section 2.1(a)(ii) that
includes a Rightside Member (collectively, a “Section 2.3(a) Tax Return”),
Demand Media shall provide Rightside with a copy of the portion of such Tax
Return that relates to the Rightside Member.

 

(b)                                 Rightside and its Representatives shall have
the right to review all related work papers prior to Demand Media’s filing of a
Section 2.3(a) Tax Return.  Demand Media shall consult with Rightside and its
Representatives regarding Rightside’s comments with respect to such Tax Returns
or related work papers and shall in good faith consult with such party in an
effort to resolve any differences with respect to (i) the preparation and
accuracy of such Tax Returns and their consistency with past Tax Practices and
(ii) the recommendations of Rightside and its Representatives for alternative
positions with respect to items reflected on such Tax Returns; provided,
however, that Demand Media shall not be obligated to consider any recommendation
the result of which would materially adversely affect the Taxes of the Demand
Media Affiliated Group (or any Demand Media Member) for any Straddle Period or
Post-Distribution Tax Period, and Demand Media may condition the acceptance of
any such recommendation upon the receipt of appropriate indemnification from
Rightside for any increases in Taxes that may result from the adoption of the
relevant alternative position.

 

6

--------------------------------------------------------------------------------

 


 

Section 2.4                                    Consistent Positions on Tax
Returns.  The Responsible Party shall prepare all Tax Returns (a) for all
Pre-Distribution Tax Periods and Straddle Periods in a manner consistent with
past Tax Practices and (b) in a manner consistent with the IRS Ruling, the
Ruling Request and the Latham Opinion, except in either case as otherwise
required by changes in applicable law or material underlying facts or as
consented by the parties hereto in writing, which consent shall not be
unreasonably withheld.

 

Section 2.5                                    Taxable Year.  The parties agree
that, to the extent permitted by applicable law, (a) the Tax Period with respect
to federal Income Taxes of the Rightside Members included in the consolidated
federal Income Tax Return of the Demand Media Affiliated Group for the Straddle
Period that includes the Distribution Date (and all corresponding consolidated,
combined, unitary or similar state or local Income Tax Returns of such
Affiliated Group) shall end as of the close of the Distribution Date and (b) the
Rightside Affiliated Group and each member thereof  shall begin a new taxable
year for purposes of such federal, state or local Income Taxes as of the
beginning of the day after the Distribution Date.  The parties further agree
that, to the extent permitted by applicable law, all federal, state, local and
foreign Tax Returns shall be filed consistently with this position.

 

Section 2.6                                    Straddle Period Taxes.  For
purposes of this Agreement, Taxes attributable to Straddle Periods shall be
allocated between the portion of the Straddle Period ending on the Distribution
Date and the portion of the Straddle Period beginning after the Distribution
Date, as follows:

 

(a)                                 Income Taxes shall be allocated on the basis
of the actual operations and taxable income for each such period, determined by
closing the books at the end of the day on the Distribution Date; and

 

(b)                                 Non-Income Taxes shall be allocated by
multiplying the amount of such Taxes for the entire Straddle Period by a
fraction, the numerator of which is the number of days during the applicable
portion of the Straddle Period and the denominator of which is the total number
of days in the Straddle Period.

 

Section 2.7                                    Payment of Taxes.

 

(a)                                 Demand Media shall be liable for and shall
pay all Taxes due and payable (including additional Taxes imposed as a result of
a Final Determination) with respect to Tax Returns filed by Demand Media
pursuant to Section 2.1(a); provided, however, that Demand Media and Rightside
shall apportion and allocate the liability with respect to any Section 2.3(a)
Tax Returns in accordance with the Current Allocation Methodology.

 

(b)                                 Rightside shall be liable for and shall pay
all Taxes due and payable (including additional Taxes imposed as a result of a
Final Determination) with respect to Tax Returns filed by Rightside pursuant to
Section 2.1(b).

 

(c)                                  Rightside or Demand Media, as applicable,
shall pay to the other party the amount

 

7

--------------------------------------------------------------------------------


 

required to be paid pursuant to Section 2.7(a) under the Current Allocation
Methodology within thirty (30) days after written demand is made by such other
party; provided, however, that any such amount shall not be payable earlier than
five (5) business days before the date on which the applicable Taxes are
required to be paid to the Taxing Authority.

 

Section 2.8                                    Amended Returns.  Notwithstanding
anything to the contrary in this Agreement, no party may file any amendment to a
Section 2.3(a) Tax Return without the other party’s consent, which consent shall
not be unreasonably withheld.

 

Section 2.9                                    Refunds of Taxes.  Demand Media
shall apportion and allocate any Tax Refund realized as a result of a Final
Determination with respect to any Section 2.3(a) Tax Return filed pursuant to
Section 2.1(a)(i) and Section 2.1(a)(ii) in the same proportion as the liability
for the Taxes with respect to such Tax Return were apportioned and allocated
pursuant to the Current Allocation Methodology.  Any Tax Refund realized as a
result of a Final Determination with respect to any Tax Return filed pursuant to
Section 2.1(a)(iii) and Section 2.1(b) shall be for the benefit of the
Responsible Party.  If Demand Media or Rightside, as applicable, receives a Tax
Refund with respect to which the other party is entitled to all or an allocable
portion pursuant to this Section 2.9, Demand Media or Rightside, as applicable,
shall pay such amount to such other party in accordance with Section 4.1.

 

Section 2.10                             Tax Elections.  Nothing in this
Agreement is intended to change or otherwise affect any previous tax election
made by or on behalf of the Demand Media Affiliated Group (including the
election with respect to the calculation of earnings and profits under
Section 1552 of the Code and the Treasury Regulations thereunder).  Demand
Media, as common parent of the Demand Media Affiliated Group, shall continue to
have discretion, reasonably exercised, to make any and all elections with
respect to all members of the Demand Media Affiliated Group for all Tax Periods
for which it is obligated to file Tax Returns under Section 2.1(a).  Rightside,
as common parent of the Rightside Affiliated Group, shall have sole discretion
to make any and all elections with respect to all members of the Rightside
Affiliated Group for all Tax Periods for which it is obligated to file Tax
Returns under Section 2.1(b).

 

Section 2.11                             Allocation of Tax Assets.

 

(a)                                 Demand Media and Rightside shall cooperate,
each at its own cost and expense, in determining the allocation of any Tax
Assets or Tax liabilities among the parties in accordance with the Code and
Treasury Regulations (and any applicable state, local and foreign laws). In the
absence of controlling legal authority or unless otherwise provided under this
Agreement, Tax Assets or Tax liabilities shall be allocated to the legal entity
that incurred the cost or burden associated with the creation of such Tax Assets
or Tax liabilities. Demand Media and Rightside hereby agree to compute all Taxes
for Post-Distribution Tax Periods and Straddle Periods consistently with the
determinations made pursuant to this Section 2.11 unless otherwise required by a
Final Determination.

 

(b)                                 To the extent that the amount of any Tax
Asset is later reduced or increased by a

 

8

--------------------------------------------------------------------------------


 

Taxing Authority, or as a result of an Audit or carrybacks of Tax Assets from
Post-Distribution Tax Periods of either the Demand Media Affiliated Group or the
Rightside Group, such reduction or increase shall be allocated to the party to
which such Tax Asset was allocated pursuant to Section 2.11(a).

 

Section 2.12                             Certain Expenses.  If Demand Media
incurs any expenses payable to outside Tax advisors in connection with the
preparation and filing of any Section 2.3(a) Tax Return, then within thirty (30)
days after written demand is made by Demand Media, Rightside shall reimburse
Demand Media for Rightside’s share of such expenses, which share shall be
apportioned and allocated equally between the Demand Media Group and the
Rightside Group for the relevant period.

 

ARTICLE III.

INDEMNIFICATION

 

Section 3.1                                    By Demand Media.  Subject to
Section 3.3, Demand Media shall indemnify and hold Rightside and each Rightside
Member harmless against:

 

(a)                                 any and all Taxes for which Demand Media is
liable pursuant to Section 2.7(a) and Section 2.7(c); and

 

(b)                                 any and all increases in the liability for
Taxes of the Rightside Group or any Rightside Member (or group thereof) as a
result of a Demand Media Member’s material inaccuracies in, or failure to timely
provide, such information and assistance specified in Section 2.2.

 

Section 3.2                                    By Rightside.  Subject to Section
3.3, Rightside shall indemnify and hold Demand Media and each Demand Media
Member harmless against:

 

(a)                                 any and all Taxes for which Rightside is
liable pursuant to Section 2.7(b) and Section 2.7(c); and

 

(b)                                 any and all increases in the liability for
Taxes of the Demand Media Affiliated Group or any Demand Media Member (or group
thereof) as a result of a Rightside Member’s material inaccuracies in, or
failure to timely provide, such information and assistance specified in Section
2.2.

 

Section 3.3                                    Tax Treatment of Spin-off
Transactions.

 

(a)                                 The parties expressly agree for all purposes
to treat the Spin-off Transactions as a tax-free distribution under Sections
368(a)(1)(D) and 355 of the Code in accordance with the IRS Ruling and the
Latham Opinion (the “Tax Treatment”).  Each party hereto also expressly agrees
to (i) comply with the representations made in the IRS Ruling, the Ruling
Request and in the Opinion Representation Letters, (ii) not take any action
(unless otherwise required by law) that is inconsistent with the Tax Treatment,
and (iii) take any and all reasonable actions to support and defend the Tax
Treatment.  Without limiting the generality of the foregoing, Demand Media

 

9

--------------------------------------------------------------------------------


 

and Rightside further represent, agree and covenant as follows:

 

(i)                                     The representations and information
contained in the Ruling Request and Opinion Representation Letters, insofar as
they concern or relate to such party or its Affiliates, are true, correct and
complete in all material respects.

 

(ii)                                  From and after the Distribution Date until
the second anniversary thereof, such party shall continue to conduct its
Business directly or indirectly through its Separate Affiliated Group.

 

(iii)                               From and after the Distribution Date until
the second anniversary thereof, such party shall not take any of the following
actions unless prior to taking any such action, it obtains and provides to the
other party, a ruling from the IRS or a written opinion from a nationally
recognized law firm with expertise in these matters, in form and substance
reasonably acceptable to the other party, that such transaction, and any
transaction or transactions related thereto, will not affect the qualification
of the Spin-off Transactions under Section 355 of the Code and will not cause
Section 355(e) of the Code to apply:

 

(A)                               enter into (or, to the extent such party has
the right to prohibit such action, permit) any transaction or series of
transactions (or any agreement, understanding, arrangement or substantial
negotiations, within the meaning of Section 355(e) of the Code and Treasury
Regulations Section 1.355-7, to enter into a transaction or series of
transactions), as a result of which (i) any person or group of persons would
(directly or indirectly) acquire or have the right to acquire from Demand Media
or one or more holders of its stock, a number of shares of its stock that,
together with any shares issued in an equity offering described in clause (B)(i)
below, would comprise 40% or more, or (ii) any person or group of persons would
(directly or indirectly) acquire or have the right to acquire from Rightside or
one or more holders of its stock, a number of shares of its stock that, together
with any shares issued in an equity offering described in clause (B)(ii) below,
would comprise 40% or more, in each case, of (1) the value of all outstanding
shares of stock of Demand Media or Rightside, as applicable, as of the date of
such transaction or (2) the total combined voting power of all outstanding
shares of stock of Demand Media or Rightside, as applicable, as of the date of
such transaction, or, with respect to either (1) or (2), in the case of a series
of transactions, the date of the last transaction of such series; or

 

(B)                               (i) issue equity of Demand Media in an
offering in excess, in the aggregate, together with any shares acquired in a
transaction described in clause (A)(i) above, of 40%, or (ii) issue equity of
Rightside in an offering in excess, in the aggregate, together with any

 

10

--------------------------------------------------------------------------------


 

shares acquired in a transaction described in clause (A)(ii) above, of 40%, in
each case, of (1) the value of all outstanding shares of stock of Demand Media
or Rightside, as applicable, as of the date of such transaction or (2) the total
combined voting power of all outstanding shares of stock of Demand Media or
Rightside, as applicable, as of the date of such transaction, or, with respect
to either (1) or (2), in the case of a series of transactions, as of the date of
the last transaction of such series.

 

(b)                                 Notwithstanding anything to the contrary in
Section 2.7, Section 3.1, Section 3.2 or Section 6.2(c):

 

(i)                                     If there is a Final Determination that
results in the disallowance, in whole or in part, of the Tax Treatment (other
than (x) a disallowance which is addressed by Section 3.3(b)(ii) or (y) the
Section 355(e) Tax which is addressed by Section 3.3(b)(iii)), then Demand Media
and Rightside shall be responsible for 50% and 50%, respectively, of any
liability for Taxes of the Pre-Spin Group as a result of such disallowance. 
Demand Media shall be liable for, and shall indemnify Rightside and each
Rightside Member against, any liability for which Demand Media is responsible
pursuant to the preceding sentence, and Rightside shall be liable for, and shall
indemnify Demand Media and each Demand Media Member against, any liability for
which Rightside is responsible pursuant to the preceding sentence.

 

(ii)                                                                                 
(A)                               If there is a Final Determination that results
in the disallowance, in whole or in part, of the Tax Treatment (other than the
Section 355(e) Tax, which is addressed by Section 3.3(b)(iii)), and Demand Media
or any Demand Media Member (and neither Rightside nor any Rightside Member) has
taken any action after the Distribution Date which action results in such
disallowance, then Demand Media shall be liable for, and shall indemnify
Rightside and each Rightside Member against, any Taxes of the Pre-Spin Group as
a result of such disallowance.

 

(B)                               If there is a Final Determination that results
in the disallowance, in whole or in part, of the Tax Treatment (other than the
Section 355(e) Tax, which is addressed by Section 3.3(b)(iii)), and Rightside or
any Rightside Member (and neither Demand Media nor any Demand Media Member) has
taken any action after the Distribution Date which action results in such
disallowance, then Rightside shall be liable for, and shall indemnify Demand
Media and each other Demand Media Member against, any Taxes of the Pre-Spin
Group as a result of such disallowance.

 

(iii)                                                                              
(A)                               If there is a Final Determination that Section
355(e) of the Code is applicable to the Spin-off Transactions solely because the

 

11

--------------------------------------------------------------------------------


 

Spin-off Transactions were part of a plan or series of related transactions
pursuant to which one or more persons acquired directly or indirectly Demand
Media stock representing a “50-percent or greater interest” within the meaning
of Section 355(e), then Demand Media shall be liable for, and shall indemnify
Rightside and each Rightside Member against, the Section 355(e) Tax; and

 

(B)                               If there is a Final Determination that Section
355(e) of the Code is applicable to the Spin-off Transactions solely because the
Spin-off Transactions were part of a plan or series of related transactions
pursuant to which one or more persons acquired directly or indirectly Rightside
stock representing a “50-percent or greater interest” within the meaning of
Section 355(e), then Rightside shall pay and be liable for, and shall indemnify
Demand Media and each Demand Media Member against, the Section 355(e) Tax.

 

(iv)                              Any such claim for indemnification to
effectuate this Section 3.3(b) shall otherwise be governed in the manner
specified under this Article III, but shall not affect in any manner the
provisions of Article V and Article VI (except as set forth in Section 6.2(a))
with respect to cooperation and control of Audits.

 

Section 3.4                                    Certain Reimbursements.  Each
party shall notify the other party of any Taxes paid by it or any of its
Affiliates that are subject to indemnification under this Article III.  Any
notification pursuant to this Section 3.4 shall include a detailed calculation
(including, if applicable, separate allocations of such Taxes between the
parties and supporting work papers) and a brief explanation of the basis for
indemnification hereunder.  Whenever such a notification is given, the
indemnifying party shall pay the amount requested in such notice to the
indemnified party in accordance with Article IV, but only to the extent the
indemnifying party agrees with such request.  To the extent the indemnifying
party disagrees with such request, it shall so notify the indemnified party
within thirty (30) days of receipt of such notice, whereupon the parties shall
use their best efforts to resolve any such disagreement.  Any indemnification
payment made after such thirty (30) day period shall include interest at the
Overdue Rate from the date of receipt of the original indemnification notice.

 

Section 3.5                                    Adjustments.  The parties agree
to cooperate in good faith, without bias to any Demand Media Member or Rightside
Member, to make appropriate adjustments to accomplish the objectives of this
Article III.

 

ARTICLE IV.

METHOD AND TIMING OF

PAYMENTS REQUIRED BY THIS AGREEMENT

 

Section 4.1                                    Payment in Immediately Available
Funds; Interest.  All payments made pursuant to this Agreement shall be made in
immediately available funds.  Except as otherwise provided in the Agreement, all
payments shall be made within thirty (30) days of receipt of

 

12

--------------------------------------------------------------------------------


 

request therefor.  Except as otherwise provided in the Agreement, any payment
not made within thirty (30) days of receipt shall thereafter bear interest at
the Overdue Rate.

 

Section 4.2                                    Characterization of Payments. 
Any payment (other than interest thereon) made hereunder by Demand Media to
Rightside, or by Rightside to Demand Media, shall be treated by all parties for
all Tax purposes to the extent permitted by law as a non-taxable distribution or
capital contribution made immediately prior to the Distribution, except to the
extent that Demand Media and Rightside treat a payment as the settlement of an
intercompany liability (including, without limitation, the settlement of an
intercompany liability with respect to the sharing of Tax liabilities pursuant
to the Current Allocation Methodology).

 

ARTICLE V.

COOPERATION; DOCUMENT RETENTION; CONFIDENTIALITY

 

Section 5.1                                    Provision of Cooperation,
Documents and Other Information.  Upon the reasonable request of any party to
this Agreement, Demand Media or Rightside, as applicable, shall promptly provide
(and shall cause its Affiliates to promptly provide) the requesting party with
such cooperation and assistance, documents, and other information as may be
necessary or reasonably helpful in connection with (a) the preparation and
filing of any Tax Return, (b) the conduct of any Audit involving any Taxes or
Tax Returns within the scope of this Agreement or (c) the verification by a
party of an amount payable to or receivable from another party.  Such
cooperation and assistance shall include, without limitation, (i) the provision
of books, records, Tax Returns, documentation or other information relating to
any relevant Tax Return, (ii) the execution of any document that may be
necessary or reasonably helpful in connection with the filing of any Tax Return,
or in connection with any Audit, including, without limitation, the execution of
powers of attorney and extensions of applicable statutes of limitations with
respect to Tax Returns which Demand Media may be obligated to file on behalf of
Rightside Members pursuant to Section 2.1, (iii) the prompt and timely filing of
appropriate claims for refund, and (iv) the use of reasonable best efforts to
obtain any documentation from a governmental authority or a third party that may
be necessary or reasonably helpful in connection with the foregoing.  Each party
shall make its employees and facilities available on a mutually convenient basis
to facilitate such cooperation.

 

Section 5.2                                    Retention of Books and Records. 
Each party to this Agreement shall retain or cause to be retained (and shall
cause each of their Affiliates to retain) all Tax Returns and all books,
records, schedules, work papers, and other documents relating thereto, until the
later of (a) the date seven (7) years from the close of the applicable Tax
Period, (b) the expiration of all applicable statutes of limitations (including
any waivers or extensions thereof) and (c) the expiration of any retention
period required by law (e.g., depreciation or inventory records) or pursuant to
any record retention agreement.  The parties hereto shall notify each other in
writing of any waivers, extensions or expirations of applicable statutes of
limitations.

 

Section 5.3                                    Confidentiality of Documents and
Information.  Except as required by law or with the prior written consent of the
other party, all Tax Returns, documents, schedules, work papers and similar
items and all information contained therein that are within the scope of this
Agreement shall be kept confidential by the parties hereto and their
Representatives, shall not be

 

13

--------------------------------------------------------------------------------


 

disclosed to any other person and shall be used only for the purposes provided
herein.

 

ARTICLE VI.

AUDITS

 

Section 6.1                                    Notification and Status of Audits
or Disputes.  Upon the receipt by any party to this Agreement (or any of its
Affiliates) of notice of any pending or threatened Audit pertaining to Taxes
subject to indemnification under this Agreement, such party shall promptly
notify the other party in writing of the receipt of such notice.  Each party to
this Agreement shall use reasonable best efforts to keep the other party advised
as to the status of any Audits pertaining to Taxes subject to indemnification
under this Agreement.  To the extent relating to any such Tax, each party hereto
shall promptly furnish the other party with copies of any inquiries or requests
for information from any Taxing Authority or any other administrative, judicial
or other governmental authority, as well as copies of any revenue agent’s report
or similar report, notice of proposed adjustment or notice of deficiency.

 

Section 6.2                                    Control and Settlement.

 

(a)                                 Demand Media shall have the right to
control, and to represent the interests of all affected taxpayers in, any Audit
relating, in whole or in part, to any Tax Return filed pursuant to Section
2.1(a)(i) and Section 2.1(a)(ii) and to employ counsel or other advisors of its
choice at its own cost and expense; provided, however, that with respect to any
issue arising on an Audit of a Section 2.3(a) Tax Return that may have a
material adverse effect on Rightside or any Rightside Member (including as a
result of Rightside’s indemnification obligations pursuant to Sections
3.3(b)(i), 3.3(b)(ii)(B) and 3.3 (b)(iii)(B)), (i) Demand Media and Rightside
shall jointly control the conduct and resolution of such issue, and in no event
shall either Demand Media or Rightside settle or otherwise resolve any such
issue without the written consent of the other, which consent shall not be
unreasonably withheld; (ii) Rightside shall provide Demand Media a written
response to any notification by Demand Media of a proposed settlement within ten
(10) days of its receipt of such notification; and (iii) if Rightside fails to
respond within such ten (10) day period, it shall be deemed to have consented to
the proposed settlement.  Each of Demand Media and Rightside shall bear its own
costs incurred in participating in any proceeding relating to any Audit under
this Section 6.2(a).

 

(b)                                 Rightside shall have the right to control,
and to represent the interests of all affected taxpayers in, any Audit relating,
in whole or in part, to any Tax Return filed pursuant to Section 2.1(b)(i) and
Section 2.1(b)(ii) and to employ counsel or other advisors of its choice at its
own cost and expense.

 

(c)                                  The payment of any Taxes as a result of a
Final Determination with respect to an Audit, as well as any payments between
Demand Media and Rightside with respect to such Taxes to the extent such Audit
relates to a Section 2.3(a) Tax Return and the Current Allocation Methodology
applies, shall be governed by Section 2.7.

 

14

--------------------------------------------------------------------------------

 


 

Section 6.3                                    Delivery of Powers of Attorney
and Other Documents.  Demand Media and Rightside shall execute and deliver to
the other party, promptly upon request, powers of attorney authorizing such
other party to extend statutes of limitations, receive refunds, negotiate
settlements and take such other actions that Demand Media or Rightside, as
applicable, reasonably considers to be appropriate in exercising its control
rights pursuant to Section 6.2, and any other documents reasonably necessary
thereto to effect the exercise of such control rights.

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.1                                    Effectiveness.  This Agreement
shall be effective from and after the Distribution Date and shall survive until
the expiration of any applicable statute of limitations.

 

Section 7.2                                    Entire Agreement.  This
Agreement, together with all documents and instruments referred to herein and
therein, constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and supersede and terminate all prior agreements
and understandings, both written and oral.

 

Section 7.3                                    Guarantees of Performance.  Each
party hereby guarantees the complete and prompt performance by its Affiliates of
all of their obligations and undertakings pursuant to this Agreement.  If,
subsequent to the consummation of the Spin-off Transactions, either Demand Media
or Rightside shall be acquired by another entity (the “acquirer”) such that 50%
or more of the acquired corporation’s common stock is held by the acquirer and
its affiliates, the acquirer shall, by making such acquisition, simultaneously
agree to jointly and severally guarantee the complete and prompt performance by
the acquired corporation and any Affiliate of the acquired corporation of all of
their obligations and undertakings pursuant to this Agreement and the acquired
corporation shall cause such acquirer to enter into an agreement reflecting such
guarantee.

 

Section 7.4                                    Severability.  In the event any
one or more of the provisions contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.  It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions hereof without including any of such
which may hereafter be declared invalid, void or unenforceable.  In the event
that any such term, provision, covenant or restriction is hereafter held to be
invalid, void or unenforceable, the parties hereto agree to use their best
efforts to find and employ an alternate means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction.

 

Section 7.5                                    Waiver.  Neither the failure nor
any delay on the part of any party to exercise any right under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right preclude any other or further exercise of the same or any other right,
nor shall any waiver of any right with respect to any occurrence be construed as
a waiver of such right with respect to any other occurrence.

 

15

--------------------------------------------------------------------------------


 

Section 7.6                                    Governing Law.  This Agreement
shall be governed and construed in accordance with the laws of the State of
Delaware without regard to any applicable conflicts of law principles, except
with respect to matters of law concerning the internal corporate or other
organizational affairs of any entity which is a party to or subject of this
Agreement, and as to those matters the law of the jurisdiction under which the
respective entity derives its powers shall govern.

 

Section 7.7                                    Notices.  All notices and other
communications required or permitted under this Agreement shall be in writing
and shall be duly given when delivered in person, by facsimile (with a confirmed
receipt thereof), by messenger or courier service, or by registered or certified
mail (postage prepaid, return receipt requested), at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

If to Demand Media, to:

 

Demand Media, Inc.

1655 26th Street

Santa Monica, California  90404

Attention:  Legal

E-mail: daniel.weinrot@demandmedia.com

Telephone: (310) 394-6400

Facsimile: (310) 395-6249

 

If to Rightside, to:

 

Rightside Group, Ltd.

5808 Lake Washington Blvd., Suite 300

Kirkland, Washington  98033

Attention:  Legal

E-mail: rick@rightside.co

Telephone: (425) 298-2500

Facsimile: (425) 298-2703

 

Section 7.8                                    Amendments.  This Agreement may
be amended at any time only by written agreement executed and delivered by duly
authorized officers of Demand Media and Rightside.

 

Section 7.9                                    Successors and Assigns.  Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by either party hereto (by operation of law or otherwise), without
the prior written consent of the other party.  All provisions of the Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 

Section 7.10                             No Third-Party Beneficiaries.  This
Agreement is solely for the benefit of the parties to this Agreement and their
respective Affiliates and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without this Agreement.

 

16

--------------------------------------------------------------------------------


 

Section 7.11                             Headings; References.  The article,
section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  All references herein to “Article”, “Sections” or “Exhibits”
shall be deemed to be references to Articles or Sections hereof or Exhibits
hereto unless otherwise indicated.

 

Section 7.12                             Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original instrument, and all such counterparts shall together constitute one and
the same instrument.

 

Section 7.13                             Predecessors and Successors.  To the
extent necessary to give effect to the purposes of this Agreement, any reference
to any corporation or other entity shall also include any predecessors or
successors thereto, by operation of law or otherwise.

 

Section 7.14                             Specific Performance.  The parties
hereto acknowledge and agree that irreparable damages will result if this
Agreement is not performed in accordance with its terms, and each party agrees
that any damages available at law for a breach of this Agreement would not be an
adequate remedy.  Therefore, to the full extent permitted by applicable law, the
provisions hereof and the obligations of the parties hereunder shall be
enforceable in a court of equity, or other tribunal with jurisdiction, by a
decree of specific performance, and appropriate injunctive relief may be applied
for and granted in connection therewith.

 

Section 7.15                             Further Assurances.  Subject to the
provisions hereof, the parties hereto shall make, execute, acknowledge and
deliver such other instruments and documents, and take all such other actions,
as may be reasonably required in order to effectuate the purposes of this
Agreement and to consummate the transactions contemplated hereby.  Subject to
the provisions hereof, each party shall, in connection with entering into this
Agreement, performing its obligations hereunder and taking any and all actions
relating hereto, comply with all applicable laws, regulations, orders and
decrees, obtain all required consents and approvals and make all required
filings with any governmental authority (including any regulatory or
administrative agency, commission or similar authority) and promptly provide the
other party with all such information as it may reasonably request in order to
be able to comply with the provisions of this sentence.

 

Section 7.16                             Setoff.  All payments to be made by any
party under this Agreement shall be made without setoff, counterclaim or
withholding, all of which are expressly waived.

 

Section 7.17                             Expenses.  Except as specifically
provided in this Agreement, each party agrees to pay its own costs and expenses
resulting from the fulfillment of its respective obligations hereunder.

 

Section 7.18                             Rules of Construction.  Any ambiguities
shall be resolved without regard to which party drafted the Agreement.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date above written.

 

 

 

DEMAND MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/S/ MEL TANG

 

Name: Mel Tang

 

Title: Chief Financial Officer

 

 

 

 

 

RIGHTSIDE GROUP, LTD.,

 

a Delaware corporation

 

 

 

 

 

By:

/S/ TARYN J. NAIDU

 

Name: Taryn J. Naidu

 

Title: Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A:

 

Current Allocation Methodology

 

Federal Income Tax

 

With respect to any Section 2.3(a) Tax Returns, the amount of U.S. federal
Income Taxes allocable to Rightside shall be the amount of such U.S. federal
Income Taxes that the Rightside Affiliated Group would have been required to pay
on a consolidated basis if the Rightside Affiliated Group had paid tax on behalf
of an affiliated group consisting only of the Rightside Group, as determined in
a manner consistent with the following principles:

 

(a)                                 including only Tax Items of members of the
Rightside Affiliated Group that were included in the relevant Demand Media
Affiliated Group consolidated Tax Return;

 

(b)                                 using all elections, accounting methods and
conventions used on the Demand Media Affiliated Group consolidated Tax Return
for such period; and

 

(c)                                  applying the effective U.S. federal
corporate Income Tax rate applicable to the Demand Media Affiliated Group for
such Tax Period.

 

State Income Tax

 

With respect to any Section 2.3(a) Tax Returns, the amount of state or local
Income Taxes allocable to Rightside shall be as determined by Demand Media in a
manner consistent with the principles set forth under the heading “Federal
Income Tax” above (for the avoidance of doubt, using the effective state or
local corporate Income Tax rate applicable to the Demand Media Affiliated Group
(or other group of Pre-Spin Members) for such applicable state or local
jurisdiction, as the case may be).

 

Foreign Income Tax

 

With respect to any Section 2.3(a) Tax Returns, the amount of foreign Income
Taxes allocable to Rightside shall be as determined by Demand Media in a manner
consistent with the principles set forth under the heading “Federal Income Tax”
above.

 

Other Taxes

 

With respect to any Section 2.3(a) Tax Returns, the amount of Taxes, other than
U.S. federal Income Taxes, state or local Income Taxes and foreign Income Taxes,
allocable to Rightside shall be as determined by Demand Media based on the
relative revenues of the Demand Media Group and the Rightside Group for the
relevant period.

 

A-1

--------------------------------------------------------------------------------

 